DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 August 2020, 12 November 2020, 10 December 2020, 11 December 2020, 29 January 2021, 17 February 2021, 19 March 2021, 8 April 2021, 3 June 2021, 20 July 2021, 20 August 2021, 21 October 2021, and 11 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of power converters each have second terminals connected to the load, recited in Claim 1 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11-12, 14-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801.
Regarding Claims 1 and 11, Lee teaches a system comprising: 
a plurality of energy storage devices (BSn-BS(n-2), fig. 1); and 
a plurality of power converters (DDCn-DDCn-2), 
wherein each of the plurality of power converters comprises first terminals connected to a different one of the plurality of energy storage device, and second terminals connected to a common load (106, fig. 1), and 
wherein each of the plurality of power converters is configured to convert electrical power received at its first terminals to electrical power at its second terminals according to a respective voltage conversion ratio of a plurality of voltage conversion ratios (The DC-DC convertors DDC1-DDCn are coupled to each of the battery cells BS1-BSn, respectively, and can be controlled to modify levels of the output voltages Vo1-Von and generate modified output voltages Vo1'-Von', refer to [0016]); and 
a controller (104, fig. 1) configured to adjust the plurality of voltage conversion ratios (the discharge control unit 104 is coupled to the DC-DC convertors DDC1-DDCn, and can control the DC-DC convertors DDC1-DDCn to convert the output voltages Vo1-Von of the battery cells BS1-BSn to the modified output voltages Vo1'-Von', such that the battery cells BS1-BSn can output the corresponding output powers OP1-OPn to the load 106 according to the statuses S1-Sn, refer to [0016]) such that the plurality of energy storage devices respectively reach a plurality of predetermined depletion values at a substantially common discharging end time.
Lee however is silent wherein the plurality of energy storage devices respectively reaches a plurality of predetermined depletion values at a substantially common discharging end time.
Chang teaches wherein the plurality of energy storage devices respectively reach a plurality of predetermined depletion values at a substantially common discharging end time (through implementation of the dynamic power management approach disclosed by the present application, the disclosed bi-directional buck/boost array allows for individualized currents to supplement the "average" load current.  The currents can be selected to achieve and maintain a balanced state of charge operation amongst the energy cells of the array.  Under these conditions, during discharge, substantially all cells reach a maximum discharge point at substantially the same time, refer to [0022]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Chang with the system 
Regarding Claim 2, the combination of Lee and Chang teaches all of the limitations of Clam 1 and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, have a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0021] of Chang).
Regarding Claims 3-5, the combination of Lee and Chang teaches all of the limitations of Clam 1 and further teaches regulating, responsive to a common voltage reference or a common current reference, a plurality of variable discharge rates respectively of the plurality of power converters during discharging of the plurality of energy storage devices (refer to [0034]-[0035] of Chang); wherein the plurality of power converters are serially connected at the second terminals to form a serial connection; wherein the serial connection is connected to the load; and wherein the regulating is responsive to a common current reference; wherein the plurality of power converters are parallel connected at the second terminals; and wherein the regulating is responsive to a common voltage reference (refer to [0027] of Chang).
Regarding Claim 6, the combination of Lee and Chang teaches all of the limitations of Clam 1 and further teaches wherein the plurality of energy storage devices are arranged in a first bank of batteries and a second bank of batteries; and wherein the method further comprises: locating the first bank of batteries and the second bank of batteries in different geographic locations, wherein the first bank of batteries and the second bank of batteries share a common voltage reference or a common current reference (refer to [0020]-[0021] of Chang).
Regarding Claims 7-8, the combination of Lee and Chang teaches all of the limitations of Clam 1 and further teaches comprising, for each energy storage device of the plurality of energy storage devices: determining a battery charge fraction associated with the energy storage device; and independently maintaining, based on the battery charge fraction for the energy storage device, a voltage conversion ratio such that the discharging, responsive to a common voltage reference or a common current reference, is complete for the plurality of energy storage devices at the common discharging end time; and comprising, for each of the plurality of energy storage devices: maintaining, during the discharging, the voltage conversion ratio proportional to a reciprocal of a remaining available charge in the energy storage device (refer to [0022] of Chang).
Regarding Claim 12, the combination of Lee and Chang teaches all of the limitations of Clam 11 and further teaches wherein the controller is further configured to set a common voltage reference or a common current reference at the second terminals of the plurality of power converters (refer to [0017]-[0019] of Lee).
Regarding Claims 13-15, the combination of Lee and Chang teaches all of the limitations of Clam 12 and further teaches wherein the controller is configured to adjust the plurality of voltage conversion ratios based on: charge fractions for the plurality of energy storage devices, and the common voltage reference or the common current reference; adjust the plurality of voltage conversion ratios such that the plurality of voltage conversion ratios are proportional to a reciprocal of the charge fractions for the plurality of energy storage devices; adjust the common voltage reference or the common current reference based on: one or more operating conditions of the plurality of power converters, wherein the one or more operating conditions comprise buck mode, 
Regarding Claim 20, the combination of Lee and Chang teaches all of the limitations of Clam 11 and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, has a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0021] of Chang).

Claims 9-10 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801, in view of Choi US 2011/0133556.
Regarding Claim 9 and 10, the combination of Lee and Chang teaches all of the limitations of Clam 1, however is silent regarding comprising: setting, by using a direct-current-to-alternating-current (DC-to-AC) inverter, a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter.
Choi teaches using a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter (refer to [0042] and [0047]).

Regarding Claims 17-19, the combination of Lee and Chang teaches all of the limitations of Clam 12, however is silent regarding comprising: a direct-current-to-alternating-current (DC-to-AC) inverter, wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter; wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter.
Choi teaches a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter (10, fig. 1); wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter (refer to [0042] and [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the inverter as taught by Choi with the system of the combination of Lee and Chang in order to provide the option of and AC or DC output.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801, in view of Adest et al. 2011/0084553.
Regarding Claim 16, the combination of Lee and Chang teaches all of the limitations of Clam 15 however is silent regarding comprising a memory operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory.
Adest teaches a memory (refer to [0093]) operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory (refer to [0060]-0063]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the controller as taught by Adest with the system of the combination of Lee and Chang in order to further optimize the output power of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        24 January 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836